455 U.S. 676 (1982)
AMERICAN MEDICAL ASSOCIATION ET AL.
v.
FEDERAL TRADE COMMISSION.
No. 80-1690.
Supreme Court of United States.
Argued January 11, 1982
Decided March 23, 1982
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Newton N. Minow argued the cause for petitioners. With him on the briefs were Jack R. Bierig, David W. Carpenter, William J. Doyle, and Linda L. Randell.
Howard E. Shapiro argued the cause for respondent. With him on the brief were Solicitor General Lee, Assistant Attorney General Baxter, Deputy Solicitor General Shapiro, Elliott Schulder, March Coleman, and L. Barry Costilo.[*]
PER CURIAM.
The judgment is affirmed by an equally divided Court.
*677 JUSTICE BLACKMUN took no part in the consideration or decision of this case.
NOTES
[*]  Peter M. Sfikas filed a brief for the American Dental Association as amicus curiae urging reversal.

A brief for the State of Ohio et al. as amici curiae urging affirmance was filed by William J. Brown, Attorney General of Ohio, and Eugene F. McShane, Charles D. Weller, and Clifton E. Johnson, Assistant Attorneys General; Robert K. Corbin, Attorney General of Arizona; J. D. MacFarlane, Attorney General of Colorado, and Thomas P. McMahon, Assistant Attorney General; Carl R. Ajello, Attorney General of Connecticut, and Robert M. Langer and John R. Lacey, Assistant Attorneys General; Thomas J. Miller, Attorney General of Iowa, and John R. Perkins, Assistant Attorney General; Stephen H. Sachs, Attorney General of Maryland, and Charles O. Monk II and Naomi F. Samet, Assistant Attorneys General; Warren Spannaus, Attorney General of Minnesota, and Stephen P. Kilgriff, Special Assistant Attorney General; Paul L. Douglas, Attorney General of Nebraska, and Dale A. Comer, Assistant Attorney General; Jeff Bingaman, Attorney General of New Mexico, and James J. Wechsler and Richard H. Levin, Assistant Attorneys General; Robert Abrams, Attorney General of New York, and Lloyd Constantine, Assistant Attorney General; Rufus L. Edmisten, Attorney General of North Carolina, H. A. Cole, Jr., Special Deputy Attorney General, and Fred R. Gamin, Assistant Attorney General; Leroy S. Zimmerman, Attorney General of Pennsylvania, and Carl S. Hisiro, Deputy Attorney General; Dennis J. Roberts II, Attorney General of Rhode Island, and Patrick J. Quinlan, Special Assistant Attorney General; and Chauncey H. Browning, Attorney General of West Virginia, and Charles G. Brown, Deputy Attorney General.